UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                          __________________

                             No. 96-11228
                           Summary Calendar
                          __________________



     JAMES ALFRED GARY,

                                         Plaintiff-Appellant,

                                versus

     D.L. “SONNY” KEESEE, Sheriff of
     Lubbock County, Texas; DON JOHNSON,
     Jail Administrator for Sheriff’s Office,
     Lubbock County, Texas,

                                         Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                   Northern District of Texas
                          (5:96-CV-185)
         ______________________________________________
                           June 4, 1997

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Texas prisoner James Alfred Gary, No. 41121, appeals the

district court’s imposition of a sanction and dismissal of his

civil rights complaint on the grounds that the complaint contained


*
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
a perjurious statement, and Gary had failed to comply with a prior

sanction by the district court. Because Gary has failed to present

any appellate argument challenging the district court’s stated

reasons for dismissing his complaint and imposing a sanction, he

has abandoned those issues.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     On appeal, Gary argues that the State’s computation of his

sentence is improper.     Gary did not raise this argument in the

district court, and he has failed to present any facts that suggest

that his sentence is plainly erroneous.   Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428 (5th Cir. 1996) (en banc).

     The appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because the

appeal is frivolous, it is DISMISSED.     5th Cir. R. 42.2.   Gary’s

motions to supplement the record, to file a supplemental brief, and

for appointment of counsel are DENIED AS MOOT.

     APPEAL DISMISSED; MOTIONS DENIED AS MOOT.




                                 2